TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00845-CR




Christopher James Fresch, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-05-202621, HONORABLE DON B. MORGAN, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on April 5, 2006.  Mr. Leon
Justice, one of the two court reporters responsible for the record, did not respond to the Clerk’s
notices.  The second reporter, Ms. Cathy Mata, was given an extension of time to June 29, 2006. 
The reporter’s record has not been received.
The court reporters for the 299th District Court, Mr. Leon Justice and Ms. Cathy
Mata, are ordered to file the reporter’s record no later than August 25, 2006.  No further extension
of time will be granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered July 25, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish